Title: To George Washington from Brigadier General Samuel Holden Parsons, 12 June 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          dear General
          We⟨s⟩t Point 12th June 1779
        
        General Patterson joind his Brigade last Evening and is now on the Point; when the public Service will admit I shall be happy to join my Brigade at such Place as will most conduce to the general Welfare.
        Your Excellency was pleasd to desire my Opinion of the Disposition to be made of the Army.
        Under all Circumstances I think 3000 Men should be assignd for garrisoning this Post, by which, I understand the Forts on the Point & Highlands near, the Heights near Rock Hill and the Island where Fort Constitution was.
        On the East Side the River a Force should be kept in the Highlands sufficient to prevent the Enemy’s occupying the Hills there which may cover works which will exceedingly distress this Post; the Advance of these Troops may safely be at or near the Village. this I think necessary because those Grounds cannot be held by this Garrison without new Works are constructed & the Garrison increasd. the Remainder of the Army will be well posted in or near Smith’s Clove with a Detachment advancd between Ft Montgomery and the Furnace.
        As this Post or the Army are the only capital Objects the Enemy can propose, I do not know a better Disposition which can be made at present to defeat their Designs than what may be formd on the Ideas before expresd.
        I have Nothing new this Day neither my Scouts or Boats are yet returnd—I should be obligd to Excellency to be informd what Congress have resolvd respecting an Aid De Camp for a Brigadier that I may recommend one, if allowd. I am with Esteem & Respect Yr Excellencys Obedt Servt
        
          Saml H. Parsons
        
       